                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Rodney Jones,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00614-GCM
                                      )
                  vs.                 )
                                      )
         Harry Clayton Marsh          )
          Elizabella Caminiti         )
         Kaitlin Rush-Marsh           )
         Lori Ivester Jackson,        )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 23, 2021 Order.

                                               July 23, 2021




        Case 3:20-cv-00614-GCM Document 20 Filed 07/23/21 Page 1 of 1
